Exhibit 10.2

EXECUTION COPY

AMERICREDIT FINANCIAL SERVICES, INC.

NOTE PURCHASE AGREEMENT

Fairholme Funds, Inc.

4400 Biscayne Boulevard, 9th Floor

Miami, Florida 33137

November 24, 2008

Ladies and Gentlemen:

AmeriCredit Financial Services, Inc., a corporation organized and existing under
the laws of Delaware (the “Sponsor”), AFS SenSub Corp., a Nevada corporation
(the “Seller”), and AmeriCredit Corp. (“AmeriCredit”) (the Sponsor, the Seller
and AmeriCredit, collectively, the “Companies” and each a “Company”), agree with
you as follows:

Section 1. Issuance of Notes. On or after the date of this Note Purchase
Agreement (this “Agreement”), the Companies will authorize, sponsor and/or
arrange the issuance and sale of certain classes of asset-backed notes (the
“Notes”) by AmeriCredit Automobile Receivables Trust 2008-2, a Delaware
statutory trust (the “Trust”), pursuant to an indenture between the Trust and
the trustee and trust collateral agent named therein (the “Trustee”). The Notes
will be issued on the date (the “Closing Date”) specified in the Indenture and
shall be comprised of AmeriCredit Automobile Receivables Trust 2008-2 Class B
Asset-Backed Notes (the “Class B Notes”), AmeriCredit Automobile Receivables
Trust 2008-2 Class C Asset-Backed Notes (the “Class C Notes” and, together with
the Class B Notes, the “Offered Notes”) and certain additional classes of Notes
as described in the Indenture (the Indenture, together with the PPM (as defined
below) and any supplements or amendments related thereto, this Agreement, the
Registration Rights Agreement (as defined below), the Offered Notes, the
AmeriCredit Guaranty (as defined below) and the related transaction documents,
collectively, the “Transaction Documents”). The assets of the Trust will include
a pool of retail installment sale contracts secured by new or used automobiles,
light duty trucks and vans (the “Receivables”) and certain monies due
thereunder. The Trust will enter into a Sale and Servicing Agreement among the
Trust, the Sponsor, as servicer, the Seller and the entity named therein as
trust collateral agent and backup servicer (the “Sale and Servicing Agreement”)
pursuant to which the Receivables will be serviced. The Offered Notes will be
delivered by J.P. Morgan Securities Inc., as placement agent (the “Placement
Agent”) under a placement agent agreement, dated as of November 24, 2008 (the
“Placement Agent Agreement”) by and among the Sponsor, the Seller and the
Placement Agent and the remaining Notes (the “Publicly Offered Notes”) will be
offered and delivered by the underwriters named in an underwriting agreement
(the “Underwriting Agreement” and, together with the Placement Agent Agreement,
the “Placement Agreements”) by and among the Sponsor, the Seller and the
representative .

Section 2. Purchase and Sale of Offered Notes. (a) In consideration of the
issuance of common stock in AmeriCredit Corp. to be made to Fairholme Funds,
Inc. (the “Purchaser”) pursuant to the Exchange Agreement (the “Exchange
Agreement”), on the Closing



--------------------------------------------------------------------------------

Date the Purchaser shall purchase $50,645,000 principal amount of the Class B
Notes that are issued by the Trust (or, if less, 100% of the principal amount of
the Class B Notes that are so issued) and $72,581,000 of the Class C Notes that
are issued by the Trust (or, if less, 100% of the principal amount of the Class
C Notes that are so issued) so long as such Offered Notes meet the following
criteria on the Closing Date:

(i) all such Offered Notes shall be issued in book-entry form through the
facilities of the Depository Trust Company;

(ii) all such Offered Notes shall bear a CUSIP number indicating issuance by the
Trust;

(iii) the Offered Notes and the transaction pursuant to which the Offered Notes
are issued will have the characteristics substantially as set forth in the
Preliminary Private Placement Memorandum, dated November 20, 2008 (including the
Preliminary Prospectus Supplement that is dated the same date, that is
referenced therein and that was delivered to the Purchaser therewith) that was
delivered to the Purchaser on November 20, 2008 (the “PPM”); provided, that if
prior to November 24, 2008 (the “Pricing Date”) one or more classes of notes
issued by AmeriCredit Automobile Receivables Trust 2008-1 have been downgraded
or placed on a negative watch list or the equivalent by either Standard &
Poor’s, a division of The McGraw Hill Companies, Inc. (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”), then the Offered Notes and the transaction
pursuant to which the Offered Notes are issued will instead have the
characteristics set forth in a Preliminary Private Placement Memorandum that
will be delivered to the Purchaser at least two (2) Business Days prior to the
Closing Date that reflects any revisions to the Offered Notes or the Transaction
that are required by either S&P or Moody’s to ensure that the Class B Notes are
rated at least “AA” by S&P and “Aa2” by Moody’s on the Closing Date and the
Class C Notes are rated at least “A” by S&P and “A3” by Moody’s on the Closing
Date; and

(iv) the interest rate on the Offered Notes and the initial price to be paid by
the Purchaser for the Offered Notes (the “Purchase Price”) shall have been set
on the Pricing Date (and reflected in the Placement Agent Agreement) at levels
that, giving effect to the final interest rates established for the other Notes,
are reasonably agreed upon by the Purchaser and the Companies to provide the
Purchaser with an annual yield of 18% (or, if consented to by the Companies in
their sole discretion, a greater annual yield) on each Offered Note.

(b) The parties to this Agreement acknowledge and agree that the Seller may
elect to structure a transaction for the purpose of issuing Offered Notes to be
sold to the Purchaser hereunder and that such intent shall not affect the
Purchaser’s obligation to purchase the related Offered Notes (but such
obligation will be subject to all of the terms and conditions of this
Agreement).

Section 3. Conditions of the Obligations of the Purchaser. The obligation of the
Purchaser to purchase the Offered Notes pursuant to this Agreement is subject to
(i) the accuracy on and as of the Closing Date of the representations and
warranties on the part of the Companies

 

2



--------------------------------------------------------------------------------

set forth in Section 5 hereof, (ii) the accuracy of the statements of officers
of the Companies made pursuant hereto, (iii) the performance by the Companies of
all of their respective obligations hereunder, and (iv) the satisfaction of the
following conditions as of the date of this Note Purchase Agreement (the
“Execution Date”) and/or as of the Closing Date, as applicable:

(a) On the Closing Date, all conditions to the obligations of (i) the
underwriters set forth in the Underwriting Agreement with respect to the
Publicly Offered Notes and (ii) the Placement Agent set forth in the Placement
Agent Agreement with respect to the Offered Notes shall have been complied with,
and all such Notes shall have been duly and validly issued.

(b) On the Closing Date, the Purchaser shall have received copies of all
opinions of counsel delivered by or on behalf of the Companies, the Trustee, the
Hedge Counterparty, if applicable, the Owner Trustee and the Trust pursuant to
the terms of the Placement Agreements with such opinions of counsel either
addressed to the Purchaser or accompanied by a letter permitting the Purchaser
to rely on such opinions as if the same were addressed to the Purchaser.

(c) On the Closing Date, the Purchaser shall have received copies of the ratings
letters delivered by S&P and Moody’s indicating that the Class B Notes are rated
at least “AA” by S&P and “Aa2” by Moody’s on the Closing Date and that the Class
C Notes are rated at least “A” by S&P and “A3” by Moody’s on the Closing Date.

(d) On the Closing Date, the Purchaser shall have received a true and complete
copy of all documents, letters and certificates delivered at the closing under
the Placement Agreements.

(e) On or prior to the Execution Date, the Purchaser shall have received from
Dewey & LeBoeuf LLP, counsel for the Companies, a favorable opinion, dated the
Execution Date and satisfactory in form and substance to the Purchaser and
counsel for the Purchaser, to the effect that:

(i) This Agreement has been duly authorized, executed and delivered by the
Sponsor and constitutes the valid, legal and binding agreement of the Sponsor,
enforceable against the Sponsor in accordance with its terms.

(ii) This Agreement has been duly authorized, executed and delivered by the
Seller and constitutes the valid, legal and binding agreement of the Seller,
enforceable against the Seller in accordance with its terms.

(iii) This Agreement and the Exchange Agreement have been duly authorized,
executed and delivered by AmeriCredit Corp. and constitute the valid, legal and
binding agreement of AmeriCredit Corp., enforceable against AmeriCredit Corp. in
accordance with their terms.

(iv) No consent, approval, authorization or order of, registration or filing
with, or notice to, courts, governmental agency or body or other tribunal is
required under federal laws or the laws of the State of New York, for the
execution, delivery and performance by the Sponsor, the Seller and AmeriCredit
Corp. of this Agreement, or by AmeriCredit Corp. of the Exchange Agreement,
except such as have been obtained.

 

3



--------------------------------------------------------------------------------

(v) None of the execution, delivery or performance by each of the Sponsor, the
Seller and AmeriCredit Corp. of this Agreement, or by AmeriCredit Corp. of the
Exchange Agreement (a) conflicts or will conflict with or results or will result
in a breach of, or constitutes or will constitute a default under, any
organizational document of the Companies or any law, rule or regulation of the
State of New York or the federal government presently in effect, (b) to such
counsel’s knowledge, results in, or will result in the creation or imposition of
any lien, charge or encumbrance upon any Offered Notes, or (c) by operation of
law, results in, or will result in the creation or imposition of any lien,
charge or encumbrance upon any Offered Notes.

(f) On or prior to the Closing Date, the Purchaser shall have received from
Dewey & LeBoeuf LLP, counsel for the Companies, a favorable opinion, dated the
Closing Date and satisfactory in form and substance to the Purchaser and counsel
for the Purchaser, to the effect that:

(i) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Sponsor and constitutes the valid, legal and binding agreement
of the Sponsor, enforceable against the Sponsor in accordance with its terms.

(ii) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Seller and constitutes the valid, legal and binding agreement
of the Seller, enforceable against the Seller in accordance with its terms.

(iii) The Registration Rights Agreement and the AmeriCredit Guaranty have been
duly authorized, executed and delivered by AmeriCredit Corp. and constitute the
valid, legal and binding agreement of AmeriCredit Corp., enforceable against
AmeriCredit Corp. in accordance with their terms.

(iv) No consent, approval, authorization or order of, registration or filing
with, or notice to, courts, governmental agency or body or other tribunal is
required under federal laws or the laws of the State of New York, for the
execution, delivery and performance by the Sponsor, the Seller and AmeriCredit
Corp. of the Registration Rights Agreement, or by AmeriCredit Corp. of the
AmeriCredit Guaranty, except such as have been obtained.

(v) None of the execution, delivery or performance by each of the Sponsor, the
Seller and AmeriCredit Corp. of the Registration Rights Agreement, or by
AmeriCredit Corp. of the AmeriCredit Guaranty (a) conflicts or will conflict
with or results or will result in a breach of, or constitutes or will constitute
a default under, any organizational document of the Companies or any law, rule
or regulation of the State of New York or the federal government presently in
effect, (b) to such counsel’s knowledge, results in, or will result in the
creation or imposition of any lien, charge or encumbrance upon any Offered
Notes, or (c) by operation of law, results in, or will result in the creation or
imposition of any lien, charge or encumbrance upon any Offered Notes.

 

4



--------------------------------------------------------------------------------

(vi) The sale of the Offered Notes to the Purchaser is exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”).

(vii) The Purchaser will have, upon payment of the purchase price for the Class
B Notes and Class C Notes in the manner set forth in the Placement Agent
Agreement, good and marketable title to the Class B Notes and Class C Notes free
and clear of all liens, charges or encumbrances of any nature whatsoever (other
than any such liens, charges or encumbrances created by the Purchaser).

(g) On the Closing Date, the Purchaser shall have received from the Sponsor a
certificate dated as of the Closing Date executed by an authorized officer of
the Sponsor to the effect that the signer of such certificate has carefully
examined this Agreement and that: (i) the representations and warranties of the
Sponsor in this Agreement are true and correct at and as of the Closing Date
with the same effect as if made on the Closing Date and (ii) the Sponsor has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to the Closing Date.

(h) On the Closing Date, the Purchaser shall have received from the Seller a
certificate dated as of the Closing Date executed by an authorized officer of
the Seller to the effect that the signer of such certificate has carefully
examined this Agreement and that: (i) the representations and warranties of the
Seller in this Agreement are true and correct at and as of the Closing Date with
the same effect as if made on the Closing Date and (ii) the Seller has complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied at or prior to the Closing Date.

(i) On the Closing Date, the Purchaser shall have received from AmeriCredit a
certificate dated as of the Closing Date executed by an authorized officer of
AmeriCredit to the effect that the signer of such certificate has carefully
examined this Agreement and that: (i) the representations and warranties of
AmeriCredit in this Agreement are true and correct at and as of the Closing Date
with the same effect as if made on the Closing Date and (ii) AmeriCredit has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to the Closing Date.

(j) On or prior to the Execution Date, the Purchaser shall have received from J.
Michael May, Esq., corporate counsel of the Companies, a favorable opinion,
dated the Execution Date and satisfactory in form and substance to the Purchaser
and counsel for the Purchaser to the effect that:

(i) AmeriCredit has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Texas. The Sponsor
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of Delaware. The Seller has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Nevada. Each of AmeriCredit, the Sponsor and the Seller has
full corporate power to own its property or assets and to conduct its business
as presently conducted by it, and is in good standing in each jurisdiction in
which the conduct of its business or the ownership of its property or

 

5



--------------------------------------------------------------------------------

assets requires such qualification or where the failure to be so qualified would
have a material adverse effect on its general affairs, business, management,
financial condition, stockholders’ equity, results of operations, regulatory
situation or business prospects.

(ii) This Agreement has been duly authorized, executed and delivered by
authorized officers or signers of AmeriCredit, the Sponsor and the Seller, as
applicable.

(iii) The execution, delivery and performance of this Agreement by AmeriCredit
will not conflict with or result in a material breach of (1) any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien upon any of the property or assets of AmeriCredit,
(2) the terms of the certificate of incorporation or the by-laws of the
AmeriCredit, (3) any statute, rule, regulation or order of any governmental
agency or body of the State of Texas, or any Texas state court having
jurisdiction over AmeriCredit or its property or assets, or (4) any material
agreement or instrument known to such counsel to which AmeriCredit is a party or
by which AmeriCredit or any of its property or assets is bound.

(iv) The execution, delivery and performance of this Agreement by the Sponsor
will not conflict with or result in a material breach of (1) any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien upon any of the property or assets of the Sponsor,
(2) the terms of the certificate of incorporation or the by-laws of the Sponsor,
(3) any statute, rule, regulation or order of any governmental agency or body of
the State of Delaware, or any Delaware state court having jurisdiction over the
Sponsor or its property or assets, or (4) any material agreement or instrument
known to such counsel to which the Sponsor is a party or by which the Sponsor or
any of its property or assets is bound.

(v) The execution, delivery and performance of this Agreement by the Seller will
not conflict with or result in a material breach of (1) any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien upon any of the property or assets of the Seller, (2) the
terms of the articles of incorporation or the by-laws of the Seller, (3) any
statute, rule, regulation or order of any governmental agency or body of the
State of Nevada, or any Nevada state court having jurisdiction over the Seller
or its property or assets or (4) any material agreement or instrument known to
such counsel, to which the Seller is a party or by which the Seller or any of
its property or assets is bound.

(vi) No authorization, approval, consent or order of, or filing with, any court
or governmental agency or authority of the State of Texas is necessary in
connection with the execution, delivery and performance by AmeriCredit of this
Agreement.

(vii) No authorization, approval, consent or order of, or filing with, any court
or governmental agency or authority of the State of Delaware is necessary in
connection with the execution, delivery and performance by the Sponsor of this
Agreement.

 

6



--------------------------------------------------------------------------------

(viii) No authorization, approval, consent or order of, or filing with, any
court or governmental agency or authority of the State of Nevada is necessary in
connection with the execution, delivery and performance by the Seller of this
Agreement.

(ix) There are no legal or governmental proceedings pending to which
AmeriCredit, the Sponsor or the Seller is a party or of which any property or
assets of AmeriCredit, the Sponsor or the Seller is the subject, and no such
proceedings are to the best of such counsel’s knowledge threatened or
contemplated by governmental authorities against AmeriCredit, the Sponsor or the
Seller, that, (i) assert the invalidity against AmeriCredit, the Sponsor or the
Seller of all or any part of this Agreement or (ii) could adversely affect
AmeriCredit’s, the Sponsor’s or the Seller’s obligations under this Agreement.

(k) On or prior to the Closing Date, the Purchaser shall have received from J.
Michael May, Esq., corporate counsel of the Companies, a favorable opinion,
dated the Closing Date and satisfactory in form and substance to the Purchaser
and counsel for the Purchaser to the effect that:

(i) AmeriCredit has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Texas. The Sponsor
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of Delaware. The Seller has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Nevada. Each of AmeriCredit, the Sponsor and the Seller has
full corporate power to own its property or assets and to conduct its business
as presently conducted by it, and is in good standing in each jurisdiction in
which the conduct of its business or the ownership of its property or assets
requires such qualification or where the failure to be so qualified would have a
material adverse effect on its general affairs, business, management, financial
condition, stockholders’ equity, results of operations, regulatory situation or
business prospects.

(ii) This Registration Rights Agreement, the Exchange Agreement, the Note
Purchase Agreement and the AmeriCredit Guaranty have been duly authorized,
executed and delivered by authorized officers or signers of AmeriCredit, the
Sponsor and the Seller, as applicable.

(iii) The execution, delivery and performance of the Registration Rights
Agreement, the Exchange Agreement, the Note Purchase Agreement and the
AmeriCredit Guaranty by AmeriCredit will not conflict with or result in a
material breach of (1) any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien upon any of
the property or assets of AmeriCredit, (2) the terms of the certificate of
incorporation or the by-laws of the AmeriCredit, (3) any statute, rule,
regulation or order of any governmental agency or body of the State of Texas, or
any Texas state court having jurisdiction over AmeriCredit or its property or
assets, or (4) any material agreement or instrument known to such counsel to
which AmeriCredit is a party or by which AmeriCredit or any of its property or
assets is bound.

 

7



--------------------------------------------------------------------------------

(iv) The execution, delivery and performance of the Registration Rights
Agreement, the Note Purchase Agreement and the Exchange Agreement by the Sponsor
will not conflict with or result in a material breach of (1) any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien upon any of the property or assets of the Sponsor,
(2) the terms of the certificate of incorporation or the by-laws of the Sponsor,
(3) any statute, rule, regulation or order of any governmental agency or body of
the State of Delaware, or any Delaware state court having jurisdiction over the
Sponsor or its property or assets, or (4) any material agreement or instrument
known to such counsel to which the Sponsor is a party or by which the Sponsor or
any of its property or assets is bound.

(v) The execution, delivery and performance of the Registration Rights Agreement
and the Note Purchase Agreement by the Seller will not conflict with or result
in a material breach of (1) any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien upon any of
the property or assets of the Seller, (2) the terms of the articles of
incorporation or the by-laws of the Seller, (3) any statute, rule, regulation or
order of any governmental agency or body of the State of Nevada, or any Nevada
state court having jurisdiction over the Seller or its property or assets or
(4) any material agreement or instrument known to such counsel, to which the
Seller is a party or by which the Seller or any of its property or assets is
bound.

(vi) No authorization, approval, consent or order of, or filing with, any court
or governmental agency or authority of the State of Texas is necessary in
connection with the execution, delivery and performance by AmeriCredit of the
Registration Rights Agreement, the Note Purchase Agreement or the AmeriCredit
Guaranty.

(vii) No authorization, approval, consent or order of, or filing with, any court
or governmental agency or authority of the State of Delaware is necessary in
connection with the execution, delivery and performance by the Sponsor of the
Registration Rights Agreement or the Note Purchase Agreement.

(viii) No authorization, approval, consent or order of, or filing with, any
court or governmental agency or authority of the State of Nevada is necessary in
connection with the execution, delivery and performance by the Seller of the
Registration Rights Agreement or the Note Purchase Agreement.

(ix) There are no legal or governmental proceedings pending to which
AmeriCredit, the Sponsor or the Seller is a party or of which any property or
assets of AmeriCredit, the Sponsor or the Seller is the subject, and no such
proceedings are to the best of such counsel’s knowledge threatened or
contemplated by governmental authorities against AmeriCredit, the Sponsor or the
Seller, that, (i) assert the invalidity against AmeriCredit, the Sponsor or the
Seller of all or any part of the Registration Rights Agreement, the Exchange
Agreement, the Note Purchase Agreement or the AmeriCredit Guaranty, as
applicable, or (ii) could adversely affect AmeriCredit’s, the Sponsor’s or the
Seller’s obligations under the Registration Rights Agreement, the Exchange
Agreement, the Note Purchase Agreement or the AmeriCredit Guaranty, as
applicable.

 

8



--------------------------------------------------------------------------------

(l) All proceedings in connection with the transactions contemplated by this
Agreement, and all documents incident hereto, shall be reasonably satisfactory
in form and substance to the Purchaser and counsel for the Purchaser, and the
Purchaser and counsel for the Purchaser shall have received such other
information, opinions, certificates and documents as they may reasonably request
in writing.

(m) The Purchaser and the Companies shall have entered into the Exchange
Agreement on or prior to the Execution Date.

(n) On or prior to the Closing Date, (i) the Purchaser, AmeriCredit and the
Seller shall have entered into a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the Offered
Notes and the AmeriCredit Guaranty under the Securities Act of 1933, as amended
(the “Securities Act”) and (ii) AmeriCredit shall have issued the limited
guaranty relating to the Offered Notes (the “AmeriCredit Guaranty”).

If any condition specified in this Section 3 shall not have been fulfilled when
and as required to be fulfilled, the Purchaser shall have no obligation to
purchase the Offered Notes.

Section 4. Delivery and Payment.

(a) The Purchase Price for the Offered Notes shall be determined in accordance
with Section 2(a)(iv), shall be set forth in the Placement Agent Agreement and
shall be paid by the Purchaser to the Placement Agent at the time and place and
in the manner set forth in the Placement Agent Agreement, which shall be by wire
or other electronic transfer of immediately available funds to such account(s)
of the Placement Agent as shall be agreed to by the Purchaser and the Placement
Agent.

(b) Subject to the terms and conditions of this Agreement, the Offered Notes
shall be purchased on the Closing Date. Payment of the purchase price for, and
delivery of, any Offered Notes to be purchased by the Purchaser shall be made at
the office of Dewey & LeBoeuf LLP, 1301 Avenue of the Americas, New York, New
York, or at such other place as shall be agreed upon by the Purchaser and the
Companies, at the closing time specified in the Placement Agent Agreement, or at
such other time or date as shall be agreed upon in writing by the Purchaser and
the Companies. The Companies shall cause each of the Offered Notes to be issued
and authenticated by the Indenture Trustee in accordance with the terms and
provisions of the Indenture in the form of one or more global certificates
registered in the name of Cede & Co., as nominee for The Depository Trust
Company. Upon payment for the Offered Notes, the Companies shall cause the
Offered Notes to be delivered to the Purchaser’s custodian in book-entry form
through DTC in accordance with instructions as such custodian shall provide to
the Placement Agent.

(c) The Companies agree to have the Offered Notes available for inspection by
the Purchaser in New York, New York, not later than 12:00 P.M. New York City
time on the business day prior to the Closing Date.

 

9



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. Each of the Companies, jointly and
severally, represents, warrants and agrees with the Purchaser, that as of the
Execution Date and as of the Closing Date, as applicable and, with respect to
such representations, warranties and agreements that are made on the Execution
Date, only with respect to those Transaction Documents that have been executed
by the parties thereto as of such date:

(a) Each of the Companies have been duly incorporated and is validly existing as
a corporation in good standing under the laws of their jurisdiction of
incorporation, is not an “investment company” as defined in the Investment
Company Act of 1940, as amended, is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which their ownership
or lease of property or the conduct of their business requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the general affairs, business, management, financial
condition, stockholders’ equity, results of operations, regulatory situation or
business prospects of the Companies, as applicable, and has all power and
authority necessary to own or hold their properties, to conduct the business in
which it is engaged and to enter into and perform their obligations under the
related Transaction Documents.

(b) There are no actions, proceedings or investigations pending before or
threatened by any court, administrative agency or other tribunal to which any of
the Companies is a party or of which any of the properties of the Companies are
the subject (i) which if determined adversely to it is likely to have a material
adverse effect individually, or in the aggregate, on the general affairs,
business, management, financial condition, stockholders’ equity, results of
operations, regulatory situation or business prospects of the Companies,
(ii) asserting the invalidity of the Transaction Documents, in whole or in part,
or any Offered Notes, (iii) seeking to prevent the consummation by the Companies
of any of the transactions contemplated by the Transaction Documents, in whole
or in part, or (iv) which if determined adversely is likely to materially and
adversely affect the performance by the Companies of their obligations under, or
the validity or enforceability of, the Transaction Documents, in whole or in
part, or any Offered Notes.

(c) The Transaction Documents have been duly authorized, validly executed and
delivered by the Companies and constitutes a valid and binding agreement of the
Companies, as applicable, enforceable against the Companies, as applicable in
accordance with its terms, except to the extent that the enforceability hereof
may be subject (x) to insolvency, reorganization, moratorium, receivership,
conservatorship, or other similar laws, regulations or procedures of general
applicability now or hereafter in effect relating to or affecting creditors’
rights generally and (y) to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(d) The issuance and sale of the Offered Notes in the manner described herein
and in the PPM, and the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, do not and will not conflict with or result in a breach of or violate
any term or provision of or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, or other agreement or instrument to which any of
the Companies is a party, by which any of the Companies may be bound or to which
any of the property or assets of any of the Companies or any of their
subsidiaries may be subject, nor will such actions result in any violation of
the provisions of the certificate or articles of incorporation or by-laws of any
of the Companies or any law, statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Companies or
any of their respective properties or assets.

 

10



--------------------------------------------------------------------------------

(e) No consent, approval, authorization, order, registration or qualification of
or with any federal or state court or governmental agency or body of the United
States or any third party is required for the issuance and sale of the Offered
Notes in the manner described herein and in the PPM, or the consummation by the
Companies of any of the other transactions contemplated by the Transaction
Documents, except such consents, approvals, authorizations, registrations or
qualifications as may have been obtained or effected and, as of the Closing
Date, no registration of the Offered Notes under the Securities Act is required
for the issuance and sale of the Offered Notes in the manner described herein
and in the PPM, or the consummation by the Companies of any of the other
transactions contemplated by the Transaction Documents.

(f) The Companies possess all material licenses, certificates, authorities or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct the business now conducted by it and the
Companies have not received notice of any proceedings relating to the revocation
or modification of such license, certificate, authority or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, is likely to materially and adversely affect the conduct of their
business, operations, financial condition or income.

(g) Any taxes, fees and other governmental charges in connection with the
execution, delivery and issuance the Transaction Documents or the sale of the
Offered Notes that are required to be paid by the Sponsor or any of its
affiliates at or prior to the Execution Date or the Closing Date have been or
will be paid at or prior to the Execution Date or the Closing Date.

(h) Any certificate signed by an officer of the Companies and delivered to the
Purchaser or the Purchaser’s counsel in connection with this Agreement shall
constitute a representation and warranty as to the matters covered thereby to
each person to whom the representations and warranties in this Section 5 are
made.

(i) Each Offered Note will be free and clear of any lien, charge or encumbrance
(collectively, “Liens”), and upon sale of each Offered Note to the Purchaser,
the Purchaser shall have good and marketable title to such Offered Note, free
and clear of any Liens.

(j) On the Closing Date, the representations and warranties of the Companies, as
applicable, in the Placement Agreements are incorporated herein by reference
with the same force and effect as though set forth herein, and are true and
correct.

(k) AmeriCredit has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC during the last three
years pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). AmeriCredit’s most recent annual report
on Form 10-K and each other report, registration statement, proxy statement and
other document filed with the SEC during the last three years (the “SEC
Documents”) complied at the time of filing (or, if amended, at the time of
amendment) in all material respects with the requirements of the Exchange Act,
and none of the SEC Documents contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

11



--------------------------------------------------------------------------------

(l) No representation or warranty of the Companies in the Transaction Documents
contains or will contain any untrue statement of a material fact nor do such
representations and warranties taken as a whole omit any material statement
necessary in order to make the investments decision or to make any material
statement contained therein not misleading. To the knowledge of the Companies,
there is no fact that has not been disclosed hereunder to the Purchaser that
might reasonably be expected to have a material adverse effect (1) on the direct
or indirect assets, liabilities, operations, business or conditions (financial
or otherwise) of the Companies; or (2) on the ability of the Companies to
continue to operate their businesses in substantially the same manner as each
business is conducted as of the date hereof.

Section 6. Payment of Expenses.

A. The Companies agree to promptly pay all expenses in connection with this
Agreement and the transactions contemplated herein, including, without
limitation: (i) the fees and disbursements of Dewey & LeBoeuf LLP, counsel to
the Companies, (ii) the fees and disbursements of Greenberg Traurig, P.A. and
Seward & Kissel LLP, counsel to the Purchaser, (iii) the fees charged by S&P and
Moody’s for rating the Notes, (iv) the due diligence and/or other out-of-pocket
expenses incurred by the Purchaser in connection with the structuring of the
transactions relating to this Agreement and the preparation of this Agreement in
an amount not to exceed $25,000, whether or not the transactions contemplated
hereby occur and (v) any fees and expenses that the holders may at any time or
from time to time incur in connection with enforcing their rights under any
Offered Notes.

B. If any of the Companies requests an amendment to, or waiver, extension or
other indulgence under, this Agreement, any out-of-pocket expenses incurred by
the Purchaser including legal fees of Purchaser’s counsel shall be paid by the
Companies upon demand.

Section 7. Agreements regarding the Offering. (a) The Companies hereby covenant
that:

(i) None of the Companies nor any affiliate (as defined in Rule 501(b) of the
Securities Act, an “Affiliate”) of a Company shall directly, or through any
agent, (i) sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act) that is or will be
integrated with the sale of the Offered Notes in a manner that would require the
registration under the Securities Act of the Offered Notes or (ii) engage in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offering of the
Offered Notes or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

(ii) Prior to the Closing Date, the Companies shall extend to the Purchaser the
opportunity, to ask questions of, and receive answers from, the Companies
concerning the Receivables, the Offered Notes and the terms and conditions of
the offering thereof and to obtain any information that the Purchaser may
consider necessary in making an

 

12



--------------------------------------------------------------------------------

informed investment decision or to verify the accuracy of the information set
forth in the PPM, to the extent that Companies possess the same or can acquire
it without unreasonable effort or expense.

(iii) While any Offered Notes remain outstanding, the Companies will make
available, upon request, to the Purchaser and any holder and any prospective
purchaser of such Offered Notes the information concerning the Companies
specified in Rule 144A(d)(4) under the Securities Act.

The provisions of this Section 7(a) shall remain in full force and effect other
than at such times that a registration statement is effective with respect to
the Offered Notes.

(b) The Purchaser hereby covenants that (i) on or prior to the Closing Date it
will provide the Companies with a signed certificate of an authorized officer of
the Purchaser representing certain facts reasonably requested by the Companies
to ascertain that the Purchaser is an “accredited investor” (as defined in the
Securities Act) and is otherwise eligible to purchase the Offered Notes in the
manner described herein and in the PPM and (ii) on or prior to the Pricing Date
it will provide the Companies with a signed certificate of an authorized officer
of the Purchaser reaffirming the Purchaser’s decision to invest in the Offered
Notes following its receipt of the final Preliminary Private Placement
Memorandum distributed by the Companies in connection with the offering of the
Offered Notes.

Section 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or
contained in certificates of officers of the Companies submitted pursuant
hereto, shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the Purchaser, or by or on behalf of the
Companies and shall survive delivery of any Offered Notes to the Purchaser. The
Companies hereby agree, jointly and severally, to indemnify the Purchaser, its
affiliates, and each of their directors, officers and employees against all
losses, claims, damages, costs, liabilities, penalties, judgments and expenses
(including, without limitation, reasonable legal fees) for or on account of or
arising out of or relating to or in connection with any breach of this Agreement
by a Company, including, without limitation, any breach of any representation or
warranty or covenant of a Company herein.

Section 9. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication to:

 

The Purchaser:  

Fairholme Funds Inc.

 

4400 Biscayne Boulevard, 9th Floor

 

Miami, Florida 33137

 

Attn: President

 

Fax: (305) 358-8002

 

13



--------------------------------------------------------------------------------

  with copies to:  

Greenberg Traurig, P.A.

   

401 E. Las Olas Blvd., Suite 2000

 

Fort Lauderdale, Florida 33301

 

Attn: David C. Peck

 

Fax: (954) 765-1477

 

Seward & Kissel LLP

 

1200 G Street, NW

 

Suite 350

 

Washington, DC 20005

 

Attn: Paul Miller

 

Fax: (202) 737-5184

The Sponsor:  

AmeriCredit Financial Services, Inc.

 

801 Cherry Street, Suite 3900

 

Fort Worth, Texas 76102

 

Attention: Chief Financial Officer

 

Fax: (817) 302-7915

The Seller:  

AFS SenSub Corp.

 

2265 B Renaissance Drive, Suite 17

 

Las Vegas, Nevada 89119

 

c/o AmeriCredit Financial Services, Inc.

 

801 Cherry Street, Suite 3900

 

Fort Worth, Texas 76102

 

Attention: Chief Financial Officer

 

Fax: (817) 302-7915

Section 10. Parties. This Agreement shall inure to the benefit of and be binding
upon the Purchaser and the Companies, and their respective successors or
assigns. Nothing expressed or mentioned in this Agreement is intended nor shall
it be construed to give any person, firm or corporation, other than the parties
hereto and their respective successors, any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision herein contained.
This Agreement and all conditions and provisions hereof are intended to be for
the sole and exclusive benefit of the parties and their respective successors
(to the extent of their rights as specified herein) and except as provided above
for the benefit of no other person, firm or corporation.

Section 11. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

14



--------------------------------------------------------------------------------

(b) THE COMPANIES AND THE PURCHASER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN.

(c) Any suit, action or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby shall be
brought in the United States District Court for the Southern District of New
York, or any New York State court, sitting in New York, New York in the Borough
of Manhattan, and each of the parties hereby consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.

Section 12. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but together they shall constitute
but one instrument.

Section 13. Confidentiality. The existence and terms and conditions of this
Agreement shall be deemed confidential and the Companies and the Purchaser agree
that no disclosure of the transactions contemplated hereby shall be made by them
or their respective representatives to any third party without the prior written
consent of the other, except as may be required by applicable statute, law, rule
or regulation, including, without limitation, any disclosure regarding the
foregoing in any filings that are made by any Company or any affiliate of a
Company, or by the Purchaser or its affiliates, pursuant to any filings required
to be made pursuant to the Exchange Act, in any prospectus, prospectus
supplement or registration statement prepared pursuant to the Securities Act, or
in any press release announcing entry into this Agreement and related
transactions.

Section 14. Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of or affect the meaning or
interpretation of, this Agreement.

Section 15. Amendments and Waivers. This Agreement may not be amended,
supplemented or modified in any manner unless evidenced by a writing executed by
the Companies and the Purchaser.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchaser’s understanding of our
agreement, please sign and return to us a counterpart hereof, whereupon this
instrument along with all counterparts will become a binding agreement between
the Purchaser, the Sponsor and the Seller in accordance with its terms.

 

Very truly yours, AMERICREDIT FINANCIAL SERVICES, INC. By:  

 

Name:   Title:   AFS SENSUB CORP. By:  

 

Name:   Title:   AMERICREDIT CORP. By:  

 

Name:   Title:  

 

CONFIRMED AND ACCEPTED, as of the date first above written: FAIRHOLME FUNDS,
INC. By:  

 

Name:   Title:  